EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made as of January 1, 2009 (the
“Restatement Date”), between CKX, Inc., a Delaware corporation (the “Employer”),
and Robert F.X. Sillerman (the “Executive”).
     WHEREAS, the Employer and the Executive entered into that certain
Employment Agreement, dated as of February 8, 2005, between the Employer and the
Executive, which was amended and restated as of January 10, 2008 (as so amended
and restated, the “Employment Agreement”);
     WHEREAS, the Board of Directors of the Employer (the “Board”) originally
determined that it is in the Employer’s interest to enter into the Employment
Agreement with the executive in order to secure, and in the future to be assured
of, the Executive’s abilities, services, and judgment as a member of senior
management of the Employer, upon the terms and provisions and subject to the
conditions stated in this agreement; and
     WHEREAS, the Board and the Executive desire to amend and restate the
Employment Agreement as of the Restatement Date in order to comply with
Section 409A of the Internal Revenue Code of 1986 (as amended from time to time,
the “Code”) and final regulations issued under Section 409A.
     NOW, THEREFORE, the Employer and the Executive agree as follows:
     1. Employment. Upon the terms and subject to the conditions of this
agreement, the Employer employs the Executive, and the Executive accepts
employment.
     2. Term; Dates. The term of the Executive’s employment shall commence on
February 8, 2005 and continue until the sixth annual anniversary thereof (the
“Employment Agreement Term”), unless earlier terminated or renewed in accordance
with this agreement.
     2.1 This agreement refers to the dates defined in this section, as follows:
(i) the date of commencement of employment is the “Effective Date”; (ii) the
period of time during which the Executive is an employee of the Employer
pursuant to and in accordance with the terms and provisions of this agreement is
hereinafter referred to as the “Term”; and (iii) the last date of employment is
the “Expiration Date.”
     3. Executive’s Position, Duties, and Authority. The Employer shall employ
the Executive, and the Executive shall serve as Chief Executive Officer of the
Employer, and in such other positions with the Employer and its subsidiaries
that are reasonably acceptable to the Executive. The Executive shall have
executive duties, functions, authority, and responsibilities commensurate with
the office or offices he from time to time holds with the Employer in a
corporation that is public, subject, in accordance with applicable law, to the
supervision and direction of the Board.





--------------------------------------------------------------------------------



 



     3.1 During the Term and prior to the Expiration Date, the Employer shall
use its best efforts to have the Executive nominated to serve on the Board or
other governing body of the Employer. If the Employer, including any successor,
forms any Executive Committee of the Board or similar senior management
committee or group which is approved or otherwise recognized by the Board during
the Term, the Executive shall be a member of such committee or group. The
Executive shall have no obligation to serve or continue to serve: (i) on the
Board or any committee of the Board; or (ii) as an officer or director of any
subsidiary or affiliate of the Employer, in the event that the Employer or any
such subsidiary or affiliate of the Employer or any of their respective
successors fails to provide and maintain to and on behalf of the Executive
indemnification rights no less beneficial to the Executive than those provided
by Section 10 of this agreement and, to the extent more beneficial to the
Executive now or in the future, every right to indemnification and defense of an
officer or director of any entity formed and existing under the laws of the
State of Delaware. The future occurrence of any event described in the preceding
sentence, or the Employer’s failure within a reasonable time to reimburse the
Executive pursuant to and in accordance with the terms and provisions in
Section 8 for all expenses reasonably incurred in the course of fulfilling his
duties and responsibilities as a director and/or officer of the Employer, any
subsidiary or affiliate of the Employer or any of their respective successors,
additionally, and immediately, shall constitute a Constructive Termination of
the Executive without Cause as such term is defined in this agreement.
     3.2 The Executive agrees to tailor his conduct with the written employment
policies which the Employer generally applies to all of its employees, and
additionally agrees that the Employer may make necessary and reasonable
amendments to its policies from time to time during the Term, to the extent not
inconsistent with the terms of this agreement. The Executive and the Employer
agree that these policies supplement, but do not amend or otherwise modify, the
express terms of this agreement in the manner authorized by Section 17.5 of this
agreement.
     3.3 The Executive acknowledges that during the Term, the Employer may,
without the necessity of obtaining the Executive’s consent, implement one or
more corporate reorganizations for financial, tax, or related business reasons
which do not constitute a Change in Control as such event is defined in
Section 12.2 of this agreement. The Executive agrees that, so long as any such
reorganization does not constitute a Change in Control, the reorganized Employer
shall be deemed the Employer for all purposes in connection with this agreement,
and without a requirement that additional consideration be delivered to the
Executive in connection with the reorganization.
     4 Principal Occupation. The Executive shall devote his working time to the
business and affairs of the Employer and to the fulfillment of his duties under
this agreement in a diligent and competent fashion, consistent with industry
standards.
     4.1 The Employer acknowledges and agrees that during the Term:
     (a) the Executive may wish to continue, or commence, service as a director
and officer (or in a similar capacity) on the governing body of other business
entities whose business is not competitive with that of the Employer or any of
its subsidiaries; and

2



--------------------------------------------------------------------------------



 



     (b) the Executive agrees that his service as described in Section 4.1(a)
shall be subject to the approval of the Employer’s Board, so long as the Board’s
discretion is not applied unreasonably.
     Where the Board declines to approve the commencement of the Executive’s
service or his continued service, or the Board withdraws its approval for the
continuation of the Executive’s service as described in Section 4.1(a), the
Executive agrees that he will resign from such position, or withdraw himself
from consideration. The Executive and Employer agree that nothing in this
Section 4.1 applies to the Executive’s membership or contribution of his
non-working time or services, in a non-remunerative capacity, to any: charitable
or educational organization, foundation, or association; political organization
or campaign; religious group, foundation, or organization; or non-profit trade,
professional, community, or recreational organization or club, so long as the
purpose or aim of any such organization presents no conflict with the business
of the Employer, as determined by the Board.
     4.2 The Employer acknowledges and agrees that during the Term, the
Executive may devote a portion of his business time to personal investments and
outside business commitments, provided, however that: (a) such activities do not
conflict with the business of Employer, (b) such activities do not interfere,
directly or indirectly, with the performance by the Executive of his obligations
under this Agreement, and (c) such activities do not result in a breach by the
Employer of any non-competition or any other similar type of agreement to which
the Employer, or its officers or directors, may be a party.
     4.3 No provision of this agreement shall be construed to prohibit the
Executive’s: (a) acquisition, ownership, or trading, including without
limitation the Executive’s indirect ownership, of less than five percent (5%) of
the issued and outstanding stock (or comparable bonds, options, derivatives, or
negotiable instruments) of a business entity having securities publicly traded
anywhere in the world; or (b) passive ownership of stock, partnership interests,
or comparable ownership interests or securities in any for-profit private
business entity that is not directly competitive with the business of the
Employer or any of its subsidiaries. The Employer additionally agrees that
nothing in this agreement shall operate to prohibit the Executive’s acceptance
of a testamentary gift, bequest, or its equivalent, nor the Executive’s
retention of any such gift, bequest, or its equivalent following its delivery,
so long as the Executive retains the interest(s) solely for investment purposes.
     4.4 Notwithstanding anything contained in this Section 4, the Employer
acknowledges and agrees that the Executive shall be entitled to continue to
participate in the investments and activities set forth on Schedule 4.4 attached
hereto. In addition, Executive shall, and shall be entitled to, accept the
positions of Chairman and Chief Executive Officer of FX Real Estate and
Entertainment Inc. (“FXREE”) and to take all actions and provide all services
for and on behalf of FXREE as shall be necessary and appropriate thereto.
Executive acknowledges that Employer is both consenting to and requiring such
appointment in furtherance of Employer’s obligations under that certain Shared
Services Agreement dated as of December 31, 2007 (the “Shared Services
Agreement”) by and between the Employer and FXREE. In connection therewith,
Executive agrees to provide, when requested by Employer, a reasonable estimate
of the allocation of his time spent in furtherance of his duties for FXREE to
allow for an accurate accounting of costs under Section 3.1(a) of the Shared
Services Agreement.

3



--------------------------------------------------------------------------------



 



     5. Location of Employment. Unless the Executive otherwise consents in
writing, the usual place for the performance of his services shall be the
Employer’s principal office located in the Borough of Manhattan, New York, New
York, or such other location within Manhattan or Nassau County, New York, as
established by the Employer. In addition, the Executive may perform his services
in Southampton, New York, provided, that there is no additional cost to the
Employer beyond those that would otherwise be reimbursed pursuant to Section 8
hereof.
     6. Base Salary. During the Term, the Employer shall pay or cause to be paid
to the Executive an initial annualized base salary (the “Base Salary”), payable
in equal installments during each year of the Term, equal to (x) Six Hundred
Fifty Thousand Dollars ($650,000) (the “Base Amount.” less (y) the total value
of all fringe benefits, perquisites or other amounts (“Perquisites”) that the
Employer and the Executive agree at the beginning of each year will be provided
to the Executive for such year (whether or not paid in cash) and that the
Employer is required to report as compensation to the Executive on Form W-2. If
the total of the Base Salary plus the Perquisites received by the Executive in
any year of the Term exceeds the Base Amount, an amount equal to the excess
compensation received by the Executive for such year shall be deducted on a
pro-rata basis from the Executive’s Base Salary during the first two and
one-half months of the following year. The Base Amount shall be increased upon
each anniversary of the date of this agreement by an amount equal to the greater
of: (a) five percent (5%) of the Base Amount then in effect; or (b) the product
derived by multiplying: (i) the Base Amount then in effect; by (ii) the
percentage increase in the Consumer Price Index published by the federal Bureau
of Labor Statistics for the New York, New York metropolitan area during the
previous twelve (12) full calendar months. The Board additionally shall review
the Executive’s Base Amount at least annually and the Board may increase, but
not decrease, the Base Amount in an amount greater than the increase required by
the preceding sentence.
     6.1 Notwithstanding Section 6 above, the Employer shall provide the
Executive with a full-time driver in addition to the Base Salary.
     6.2 The Executive authorizes the Employer to deduct from the Base Salary
and any other consideration payable in cash to the Executive pursuant to this
agreement all tax withholdings, tax related deductions, or other governmentally
imposed charges against income as may be required by law.
     6.3 The Executive acknowledges that his attendance and participation in
executive retreats, seminars, motivational or instructional programs, and
business, corporate, and employee relations training may be requested by the
Employer during the Employment Agreement Term. In such event, the Executive
agrees that he in good faith will make reasonable efforts to attend and
participate in such events, provided that the Executive will not be required to
attend or participate in more than two such events in any calendar year.
     6.4 The Executive shall be eligible to accrue the equivalent of six
(6) weeks vacation during each full year of the Term, in accordance with the
accrual methodology and vacation day accrual limitations in the vacation leave
policy applied by the Employer to its employees, except that the Employer will
credit the Executive for his full annual accrual at the commencement of each
full year of the Term, i.e., not on a proportional basis during the course of
each year of the Term. The Executive additionally shall be entitled to remain
away from work for as many or as

4



--------------------------------------------------------------------------------



 



few days as required by the Executive due to the Executive’s bona fide illness,
subject to the provisions of Section 13 of this agreement. The Executive may
observe any legal holidays, other holidays recognized by the Employer, and
religious holidays that the Executive deems appropriate, in the sound exercise
of his business judgment.
     7. Bonus and Option Grants.
     7.1 The Executive shall be eligible to receive an annual discretionary
bonus payable in any combination of cash, stock or restricted stock, stock
options, and/or other consideration beneficial to the Executive during the
continuance of the Executive’s employment hereunder (the “Bonus”), after and
pursuant to the affirmative recommendation of the Compensation Committee of the
Board. The Employer’s decision to make or to not make a discretionary bonus
payment to the Executive in any year (including, without limitation, the
consideration to be received or methodology applied by the Employer to a
discretionary bonus eligibility determination in any year) shall have no bearing
on the Executive’s eligibility to earn a bonus in any succeeding year, nor shall
the amount, form, or payment timing of any such discretionary bonus in any year
have any bearing on any aspect of a discretionary bonus determination in any
subsequent year.
     8. Expenses.
     8.1 The Employer shall reimburse the Executive for all reasonable expenses
actually incurred or paid by the Executive during the Term in the performance of
the Executive’s services. The Employer shall make reimbursement within a
reasonable time following the Executive’s presentation of expense statements,
vouchers, receipts, or such other supporting information as the Employer
reasonably may require from the Executive. The Executive acknowledges that the
Employer’s policies regarding the documentation of expenses for which
reimbursement is sought may change from time to time, and the Executive agrees
that he will comply with the Employer’s reasonable documentation requirements,
provided that each and every reimbursement due hereunder shall be requested and
paid not later than two years after being incurred.
     8.2 The Executive at all times shall be entitled to: (a) travel in first
class seating (or its equivalent) on a reputable airline when the Executive
travels on domestic flights up to three hours in length in connection with the
Employer’s business; (b) charter a private flight when the Executive travels
internationally or on domestic flights in excess of three hours in length in
connection with the Employer’s business; (c) to hotel accommodations while
outside New York on business at a full-service hotel offering a hotel suite with
sufficient space, furnishings, and technological facilities and appointments for
the Executive’s comfortable and productive work in the room; and (d) private car
service when required to travel in connection with the Employer’s business,
attend business meetings, or work or attend functions outside of normal business
hours or on weekends or holidays.
     8.3 In the event that the Employer’s business requirements cause or require
the Executive to cancel personal vacation or travel plans for which the
Executive or any member of his family is unable to obtain a full refund of any
deposit or comparable amount expended by the Executive in advance, the Employer
agrees that it will reimburse to the Executive, in accordance

5



--------------------------------------------------------------------------------



 



with the process described in Section 8.1, the full amount not refunded or
refundable to the Executive or any such family member.
     9. Benefits.
     9.1 During the Term, the Executive shall be eligible to participate in any
pension, profit sharing, incentive stock option, stock purchase, stock grant
program or plan, and retirement savings program or plan established by the
Employer or any of its subsidiaries for which the Executive provides services
hereunder (“Participating Subsidiaries”), including, without limitation, any
such program or plan offered by the Employer or Participating Subsidiaries to
its executive or non-executive employees. The Executive additionally shall be
eligible to participate in any group life insurance, hospitalization, medical,
health and accident, dental, disability, or similar plan or program made
available by the Employer or Participating Subsidiaries to its executive or
non-executive employees. The Executive acknowledges that his participation in
any benefit plan described in this Section 9.1 may require, where required from
other senior executives of the Employer or Participating Subsidiaries, the
Executive’s co-payment of a periodic premium as a deduction from the Base Salary
payable to him. The Executive additionally acknowledges that the Executive’s
actual ability to participate in any program, plan, or other benefit opportunity
in which the Executive otherwise is eligible to participate ultimately may be
determined and governed by the terms and conditions of a third-party provider’s
plan or program, and the Executive affirms that any third-party’s decision
denying the Executive’s participation in a particular program or plan, the
provision of coverage or a benefit in respect of a particular circumstance or
expense, or a comparable decision adversely affecting the Executive shall not
constitute a breach of this agreement by the Employer, so long as the Employer
does not offer, designate, or select a program or plan with the actual intention
of excluding the Executive’s eligibility or participation in the opportunity.
     9.2 The Executive acknowledges that the Employer may, as it deems
appropriate, seek, obtain, and maintain during all or part of the Term insurance
connected with the life of the Executive, and for the benefit of the Employer.
In the event that the Employer elects to do so, the Executive agrees: to provide
any medical information required by the insurer issuing such coverage; to submit
no more frequently than semi-annually to any medical examination required by the
insurer in connection with the granting or renewal of such coverage; and to
otherwise cooperate reasonably with the Employer’s attempts to obtain such
coverage. Any insurer’s rejection of an application submitted by the Employer
connected with this Section 9.2 in no event shall constitute a breach of this
agreement by the Executive, and the Employer shall not request nor in another
manner seek any information from the Executive, the insurer, or any other
person(s) connected with the rejection.
     9.3 The Employer agrees that in the event of the Executive’s death during
the Term, the Employer will pay to the Executive’s estate the following, which
shall be distributed in accordance with the Executive’s will or testamentary
plan, as directed by any court having jurisdiction over such estate, or as
directed by any duly appointed administrator or executor of the Executive’s
estate:
     (a) all earned but unpaid Base Salary at the time of the Executive’s death,
plus an amount equal to three times the Base Salary in effect at the time of the
Executive’s death, with

6



--------------------------------------------------------------------------------



 



the Employer making both of such payments as soon as practicable but not later
than the March 15th immediately after the end of the calendar year in which
Executive’s death occurs;
     (b) the full costs relating to the continuation of any group health,
dental, and life insurance program or plan provided through the Employer in
which the Executive participated at the time of his death, and through which
coverage was provided to any dependent(s) of the Executive at the time of the
Executive’s death, for a period of three (3) years following his death, without
regard to the availability or expiration of any continuation option or feature
provided by the program(s) or plan(s), or as otherwise provided to a lesser
extent by applicable law at the time of the Executive’s death; and
     (c) the Employer additionally shall cause any stock options, restricted
stock or other equity-based instruments that previously were issued to the
Executive to vest fully and shall take all action necessary to cause the
assignment or transfer of such options, securities or other instruments as
directed by the Executive’s will or testamentary plan, or as directed by any
duly appointed administrator or executor of the Executive’s estate.
The Executive acknowledges that the Employer at its option may, in the sole
exercise of its discretion, acquire and maintain a current whole life insurance
policy (“Policy”) on the life of the Executive from a reputable carrier which
provides substantially equivalent benefits on behalf of the Executive in respect
of the amounts provided in Sections 9.3(a) and (b). Such Policy, if acquired and
maintained, is intended to meet the Employer’s obligations to the Executive
pursuant to Sections 9.3(a) and (b). The Executive shall have no preferred claim
on, or any beneficial ownership interest in, the Policy which will be subject to
the claims of the Executive’s general creditors under federal and state law in
the event of insolvency. While the Executive is an employee of the Employer, the
Employer shall be the named beneficiary of the Policy and the Policy shall not
be assignable. However, upon termination without Cause, Constructive Termination
without Cause or termination following a Change in Control (all as defined in
Section 12 below), the Employer shall assign the Policy to the Executive and,
upon the assignment, the Executive shall have all rights with respect to the
Policy. Where the Employer elects to seek such insurance coverage, the Executive
agrees to provide any medical information required by the insurer issuing such
coverage; to submit to any medical examination required by the insurer in
connection with the granting or renewal of such coverage; and to otherwise
cooperate reasonably with the Employer’s attempts to obtain such coverage. Any
insurer’s rejection of an application submitted by the Employer in connection
with this Section 9.3 in no event shall relieve the Employer of any of its
obligations hereunder.
     10. Indemnification. The Employer shall indemnify the Executive against all
losses, claims, expenses, or other liabilities of any nature arising by reason
of the fact that he: (a) is or was a director, officer, employee, or agent of
the Employer or any of its subsidiaries or affiliates; or (b) while a director,
officer, employee or agent of the Employer or any of its subsidiaries or
affiliates, is or was serving at the request of the Employer as a director,
officer, partner, venturer, proprietor, trustee, employee, agent or similar
functionary of another corporation, partnership, joint venture, trust, employee
benefit plan or other entity, in each case to the fullest extent permitted under
the Delaware General Corporation Law, as the same exists or may hereafter be
amended. Without limiting the generality of the foregoing, the Executive shall
be entitled in connection with his employment and in connection with his
services as an officer and director of

7



--------------------------------------------------------------------------------



 



the Employer to the benefit of the provisions relating to indemnification and
advancement of defense costs and expenses contained in the bylaws and
certificate of incorporation of the Employer, as the same in the future may be
amended (not including any amendments or additions that limit or narrow, but
including any that add to or broaden, the protection afforded to the Executive),
to the fullest extent permitted by applicable law. The Employer shall advance to
the Executive all costs of investigation or defense incurred by the Executive in
connection with any pending or threatened claim for which the Executive may be
entitled to indemnification hereunder, provided that the Executive shall agree
to return to the Employer any such reimbursed amounts, without interest, if it
is determined in a final, non-appealable judgment by a Court of competent
jurisdiction that the Executive is not entitled to indemnification by the
Employer for losses incurred in connection with such claim. The indemnification
obligations of the Employer shall survive from the Effective Date of this
agreement and continue until three (3) months after the expiration of any
applicable statute of limitations with respect to any claim made against the
Executive for which the Executive is or may be entitled to indemnification (the
“Survival Period”), and shall survive after the Survival Period with respect to
any indemnification claim as to which the Employer has received notice on or
prior to the end of the Survival Period. The Employer’s belief regarding a
statute of limitations applicable to a claim, any position taken by the Employer
in response to a claim, or the determination of any judicial, quasi-judicial, or
arbitral body in connection with a claim and any statute of limitations
applicable to a claim(s) shall in no event relieve the Employer from its
obligation to indemnify the Executive. The Employer shall prepay in full, and
maintain fully during the Survival Period for the benefit of the Executive, on
an “occurrence” basis, a directors and officers errors and omissions insurance
policy, or a similar insurance policy(ies), providing coverage from a
financially reputable carrier, in form and substance reasonably acceptable to
the Executive. Anything in this agreement to the contrary notwithstanding, this
Section 10 shall survive the termination of this agreement for any reason.
     11. Confidential Information. The Executive acknowledges that his
employment will fully familiarize the Executive with the trade secrets and
confidential and proprietary information of the Employer (the “Confidential
Information”). Examples of the Employer’s Confidential Information include,
without limitation, information regarding the Employer’s costs, profits,
markets, sales, products, key personnel, operational methods, technical
processes, business strategies, and other information which the Employer engages
in efforts to protect from disclosure or discovery by its competitors, actual
and prospective clients, and other third parties. The Executive further
acknowledges that the unintentional or intentional disclosure of the Employer’s
Confidential Information would have a material adverse effect on the operations
and development of the Employer’s business. The Executive therefore covenants
and agrees as set forth below:
     11.1 The Executive will during the Term and for one (1) year thereafter,
keep secret all Confidential Information, and will not intentionally disclose
Confidential Information to anyone outside of the Employer and its subsidiaries
and affiliates and their respective advisors, directors, officers, employees,
agents, consultants, financing sources and other representatives, other than in
connection with the Executive’s performance of his duties under this agreement
except with the Employer’s consent, provided that: (i) the Executive shall have
no such obligation to the extent Confidential Information is or becomes publicly
known, other than as a result of the Executive’s breach of his obligations
hereunder; and (ii) the Executive may, after giving prior

8



--------------------------------------------------------------------------------



 



notice to the Employer to the extent practicable under the circumstances,
disclose such matters to the extent required by applicable laws or governmental
regulations or judicial or regulatory process; provided, however, that if the
Executive is required (by oral questions, interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any Confidential Information pursuant to the foregoing
clause (ii), he agrees to use reasonable efforts to provide the Employer with
prompt notice of each such request so that the Employer may seek an appropriate
protective order or waive compliance by the Executive with the provisions of
this agreement or both; provided, further, that if, absent the entry of a
protective order or the receipt of a waiver under this agreement, the Executive
is, in the opinion of his counsel, legally compelled to disclose such
Confidential Information under pain of liability for contempt or other censure
or penalty (civil or criminal), the Executive may disclose such information to
the persons and to the extent required without liability under this agreement.
In such event, the Executive shall give the Employer written notice of such
disclosure, in reasonable detail, as soon as possible, but in any event not
later than concurrently with making such disclosure, and the Executive shall
exercise his reasonable commercial efforts to obtain reliable assurances that
confidential treatment will be accorded any such Confidential Information so
disclosed.
     11.2 The Executive will, at his option: (i) deliver promptly to the
Employer at the termination of his employment by the Employer, or at any other
time the Employer may so request, all memoranda, notes, records, reports, and
other documents (including, without limitation, drafts, whole or partial copies,
and information stored or maintained electronically, magnetically, in a
computer, or through any other medium invented in the future) relating to the
Employer’s business, which he obtained while employed by, or otherwise serving
or acting on behalf of, the Employer and which he may then possess or have under
his control (the “Records”); or (ii) in lieu of subclause (i) above, the
Executive shall destroy all of the Records, return all tangible property of the
Employer containing any Records which is possessed by the Executive, and shall
deliver to the Employer a signed affirmation to that effect.
     11.3 The Executive’s duties may require that he enter into confidentiality
agreements, nondisclosure agreements, or comparable agreements with third
parties, and a third party may require the Executive’s entry into such an
agreement(s) personally and on behalf of the Employer. In any such event, the
Executive agrees to engage in reasonable efforts to perform any such agreement.
     11.4 During the Term, the Employer may adopt or implement additional
Confidential Information policies, procedures, or requirements in connection
with the Employer’s business, and any such policies, procedures, or requirements
will supplement this Section 11, without additional consideration from the
Employer to the Executive, except to the extent, if any, that they conflict with
this agreement, in which event this agreement shall control and govern.
     12. Termination. The following definitions shall apply to the use of such
terms in this agreement:
     12.1 “Cause” means:

9



--------------------------------------------------------------------------------



 



     (a) the Executive is convicted of, or enters a no contest plea to (i) a
felony involving moral turpitude, or (ii) a misdemeanor involving moral
turpitude which would render the Executive unable to perform his duties set
forth in this agreement;
     (b) the Executive engages in conduct that constitutes willful gross neglect
or willful gross misconduct in carrying out his duties under this agreement,
resulting in material economic harm to the Employer; or
     (c) the Executive’s disloyalty, willful non-performance or willful
misconduct or neglect (whether the neglect arises from an act(s) or failure(s)
to act) of his duties under this agreement after: (i) written notice to the
Executive from the Board, with reasonable specification of the matter(s) giving
rise to the notice, including notice of the Employer’s intent to terminate the
Executive’s employment due to the matter(s) described in such notice, and
further stating the Board’s reasoned conclusion that it is impossible for the
Executive to cure the matter(s) giving rise to the notice within thirty
(30) days from the notice; (ii) the opportunity for the Executive to respond in
writing to the written notice, with the assistance of any counsel deemed
appropriate by the Executive (but at the Executive’s expense) not sooner than
ten (10) regular business days after delivery of the written notice; (iii) the
opportunity for the Executive to be heard and to orally present his position
during a confidential meeting of the entire Board within ten (10) business days
after the Executive’s delivery to the Employer of the Executive’s written
response to the written notice; and (iv) a vote of not less than 662/3% of all
members of the Board (not including the Executive’s vote), finding that the
matter(s) specified in the written notice constitute “Cause” for purposes of
this agreement; or
     (d) any finding by the Securities and Exchange Commission pertaining to the
Executive which, in the opinion of independent counsel selected by the Employer,
could reasonably be expected to impair or impede the Employer’s ability to
register, list, or otherwise offer its stock to the public, or following any
Initial Public Offering, to maintain itself as a publicly-traded company.
For purposes of this Section 12.1, no act, or failure to act, by the Executive
shall be “willful” unless committed without a reasonable belief that the act or
omission was in the best interest of the Employer.
     12.2 A “Change in Control” shall mean the occurrence of any of the
following, as supplemented by the defined terms in Section 12.2(g) of this
agreement:
     (a) any “person,” or “group” of related persons for purposes of
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) (other than the Principal or a Related Party of the Principal), shall
become, directly or indirectly, a “beneficial owner,” as such term is used in
Rule 13d-3 promulgated under the Exchange Act, of Voting Stock representing more
than thirty-five percent (35%) of the total voting power of all Voting Stock of
the Employer on a fully-diluted basis;
     (b) all or substantially all of the assets or business of the Employer are
disposed of through the consummation of a merger, consolidation, sale of assets
or other transaction (unless the shareholders of the Employer immediately prior
to such merger, consolidation or other

10



--------------------------------------------------------------------------------



 



transaction beneficially own, directly or indirectly, Voting Stock representing
fifty percent (50%) or more of the voting power of the outstanding Voting Stock
of the entity or entities, if any, that succeed to the business of the Employer,
determined on a fully-diluted basis);
     (c) the Employer combines with another entity and is the surviving
corporation but, immediately after the combination, the shareholders of the
Employer immediately prior to the combination beneficially own, directly or
indirectly, less than fifty percent (50%) of the voting power of the outstanding
Voting Stock of the combined company, determined on a fully-diluted basis;
     (d) the majority of the Board consists of individuals other than “Incumbent
Directors,” which term means members of the Board as of the date of this
Agreement, except that any person who becomes a director subsequent to such date
whose election or nomination was supported by two-thirds of the directors who
then comprise the Incumbent Directors shall be considered an Incumbent Director;
     (e) there shall be consummated any consolidation or merger of the Employer
in which the Employer is not the continuing or surviving entity or pursuant to
which the common stock of the Employer would be converted into cash, securities,
or other property, other than a merger or consolidation of the Employer in which
the shareholders of the Employer immediately prior to the merger or
consolidation beneficially own, directly or indirectly, fifty percent (50%) or
more of the voting power of the outstanding Voting Stock of the combined
company, determined on a fully-diluted basis; or
     (f) the approval of the shareholders or the Board of Directors of the
Employer of any plan or proposal for the liquidation or dissolution of the
Employer.
     (g) For purposes of this Section 12.2, (i) “Voting Stock” means, with
respect to any person, securities of any class or classes of capital stock in
such person, entitling the holders thereof to vote under ordinary circumstances
in the election of members of the board of directors or other governing body of
such person; (ii) “Principal” means Robert F.X. Sillerman; and (iii) “Related
Party” means, with respect to the Principal, (x) any spouse or immediate family
member of the Principal, (y) any trust, corporation, partnership or other
entity, the beneficiaries, stockholders, partners, owners or persons
beneficially holding a fifty-one percent (51%) or more controlling interest of
which consist of the Principal and/or such other persons referred to in the
immediately preceding clause (x) or (z) the trustees of any trust referred to in
the immediately preceding clause (y).
     12.3 “Constructive Termination without Cause” means the termination of the
Executive’s employment at his initiative after, without the Executive’s prior
written consent, one or more of the following events:
     (a) a reduction in the Base Salary, or the uncured failure by the Employer
to fulfill its obligations under this agreement within thirty (30) days after
written notice thereof from the Executive to the Employer;
     (b) the failure to elect the Executive to the position described in
Section 3; any material diminution or adverse change in the duties, authority,
responsibilities, or positions of the

11



--------------------------------------------------------------------------------



 



Executive; or any attempt to remove the Executive from any executive management
position in a manner contrary to this agreement or the Employer’s then effective
certificate of incorporation or by-laws;
     (c) the assignment to the Executive of duties or responsibilities which are
materially inconsistent or different from those customarily performed by a
person holding the executive management positions to be held by the Executive
pursuant to Section 3;
     (d) the failure of the Employer to obtain the assumption in writing of its
obligation to perform this agreement by any successor to all or substantially
all of the assets or business of the Employer after a merger, consolidation,
sale, or similar transaction; or
     (e) the commencement by or against the Employer or any of its material
subsidiaries of a voluntary or involuntary proceeding seeking liquidation,
reorganization or other relief under any bankruptcy, insolvency or other similar
law now or hereafter in effect; or seeking the appointment of a trustee,
receiver, liquidator, or custodian of it or any substantial part of its
property, and consent by the Employer or any such material subsidiary to any
such relief; or the making of a general assignment for the benefit of creditors,
or failure generally to pay its debts as they become due; or taking any
corporate action to authorize any of the foregoing.
     (f) The Executive agrees that each of the following must occur before the
Executive may assert the existence of a Constructive Termination without Cause
(other than with respect to Section 12.3(e)): (i) the Executive must provide
written notice to the Board, within a period not to exceed ninety (90) days,
with reasonable specification of the matter(s) giving rise to the notice;
(ii) the Employer must have the opportunity, through a Board member designated
by the Compensation Committee of the Board, to respond in writing to the written
notice, with the assistance of any counsel deemed appropriate by the Employer
(at its expense) not sooner than ten (10) business days after delivery of the
written notice; (iii) upon delivery of the written notice referred to in clause
(i) of this paragraph, the Employer shall have a period of thirty (30) days
within which to cure any deficiency that would result in Constructive
Termination without Cause; and (iv) if the Employer fails to cure a deficiency
within such thirty (30) day period, the Executive must actually terminate
employment within sixty (60) days of the Employer’s failure to cure such
deficiency. The Board must have the opportunity, acting collectively or through
a designee, to investigate, inquire, and otherwise inform itself of the
assertion, followed by a hearing before the Board during which the Executive is
allowed the opportunity to orally present his position during a confidential
meeting of the entire Board, and the Employer is allowed to respond, within ten
(10) business days after the Employer delivers to the Executive its written
response to the Executive’s written notice.
     12.4 Termination by the Employer for Cause. If the Employer terminates this
agreement for Cause, the Executive shall be paid, as soon as practicable but no
later than two and one-half months following such termination, all earned but
unpaid Base Salary through the date of termination.
     In the event the Employer terminates the Executive’s employment for Cause,
the Executive shall have no further obligation or liability to the Employer in
connection with his performance of this agreement (except the continuing
obligations specified in Section 11).

12



--------------------------------------------------------------------------------



 



     12.5 Termination without Cause or Constructive Termination without Cause.
In the event the Executive’s employment is terminated without Cause, other than
due to disability or death, or in the event there is a Constructive Termination
without Cause, the Executive shall be entitled to be paid by the Employer:
     (a) the Base Salary through the date of termination, with payment made as
soon as practicable but no later than two and one-half months following such
termination date;
     (b) a lump sum, paid as soon as practicable but not later than two and
one-half months following such termination date, equal to the present value
(calculated using as the discount rate seventy-five percent of the prime rate
(as published by The Wall Street Journal) on the first business day of the month
in which such termination occurs) of the cash equivalent of the Base Salary, at
the rate in effect on the date of termination (or in the event a Base Salary
reduction is the basis for a Constructive Termination without Cause, the Base
Salary in effect immediately prior to such a reduction) for three (3) years
following such termination (the “Salary Payment”);
     (c) a lump sum, paid as soon as practicable but not later than two and
one-half months following such termination date, equal to the present value
(using as the discount rate of seventy-five percent of the prime rate (as
published by The Wall Street Journal) for the first business day of the month in
which such termination occurs), for each partial or full year remaining in the
then unexpired Employment Agreement Term, cash bonus in full and complete
satisfaction of any form of cash bonus or cash incentive compensation amounts
equal to the average of all Bonuses paid by the Employer to the Executive during
the Term prior to termination, provided, however, that if no Bonus has been paid
prior to termination, the amount shall be $100,000 multiplied by the number of
partial or full years remaining in the Employment Agreement Term (the “Base
Bonus Amount”);
     (d) all benefits provided in Sections 8 and 9 (except that if providing any
such benefit under the terms of a plan would cause an adverse tax effect, the
Employer may provide the Executive with equivalent cash payments outside of the
plan at the same time the benefits would otherwise have been taxable to the
Executive) until the end of the Employment Agreement Term, with no additional
cost or charge payable by the Executive; and
     (e) Intentionally Omitted.
     (f) Notwithstanding the foregoing, if at the time of Executive’s Separation
from Service (as defined in Treasury Regulation 1.409A-1(h)) the Executive is a
“specified employee” within the meaning of Code Section 409A(a)(2)(B)(i), any
amount or benefits that constitutes “nonqualified deferred compensation” within
the meaning of Code Section 409A that becomes payable to Executive on account of
the Executive’s Separation from Service will not be paid until after the earlier
of (i) first business day of the seventh month following Executive’s Separation
from Service, or (ii) the date of the Executive’s death (the “409A Suspension
Period”). Within fourteen (14) calendar days after the end of the 409A
Suspension Period, the Executive shall be paid a cash lump sum payment equal to
any payments (including interest on any such payments), and benefits that the
Employer would otherwise have been required to provide under this Section 12.5
or Section 12.6 but for the imposition of the 409A Suspension Period delayed
because of the

13



--------------------------------------------------------------------------------



 



preceding sentence. Thereafter, the Executive shall receive any remaining
payments and benefits due under this agreement in accordance with the terms of
this Section (as if there had not been any Suspension Period beforehand).
     12.6 Additional Rights Following a Change in Control. In the event of a
Change in Control, the Executive shall be entitled: (a) at the Executive’s
option, to accelerate this agreement’s Expiration Date to the date of the actual
closing of any transaction which constitutes a Change in Control (the “Change in
Control Closing Date”); and (b) to all payments and benefits provided in
Section 12.5 in respect of a Constructive Termination without Cause. The
payments and benefits provided under Section 12.5, together with a bona fide,
good faith estimate of any amounts that may be payable pursuant to Section 12.7,
(i) shall be paid to the Executive, subject to Section 12.5(f), in a lump sum on
or prior to the Change in Control Closing Date, without any discount or
reduction for the present value of any monetary amount(s) payable; and (ii) in
the case of non-monetary consideration or stock options or comparable
consideration, subject to Section 12.5(f), delivered to the Executive on or
prior to the Change in Control Closing Date. Upon a Change in Control, all
granted but unvested shares of restricted stock and all options to purchase the
Employer’s capital stock or similar instruments granted to or held, directly or
indirectly, by the Executive shall vest fully and immediately in the Executive
and all options and similar securities held, directly or indirectly, by the
Executive shall remain exercisable for the full maximum term of the original
option grant or ten (10) years from the Change in Control Closing Date,
whichever is greater. In addition, Section 14 of this agreement immediately, and
without additional action, shall be deemed and rendered null, void, and without
any effect as against the Executive upon the actual closing of any transaction
which constitutes a Change in Control. The Executive shall forfeit any rights
granted pursuant to this Section 12.6 if the Executive, in his sole and absolute
discretion and without any obligation whatsoever to do so, accepts in writing a
written offer to remain with the surviving company in an executive position with
equivalent duties, authority, and responsibilities as the Executive held
immediately prior to the transaction resulting in the Change in Control.
     12.7 Payment Following a Change in Control. In the event that the aggregate
of all payments or benefits made or provided to the Executive under this
agreement and under all other plans and programs of the Employer (the “Aggregate
Payment”) is determined to constitute a Parachute Payment, as such term is
defined in Section 280G(b)(2) of the Code, the Employer shall pay to the
Executive, prior to (but, subject to Section 12.5(f) above, not later than two
and one-half months after the Change in Control) the time any excise tax imposed
by Section 4999 of the Code (“Excise Tax”) is payable with respect to such
Aggregate Payment, an amount (the “Gross-Up Payment”) which, after the
imposition of all excise, federal, state and local income taxes on the Aggregate
Payment and the Gross-Up Payment, enables the Executive to retain a total amount
equal to the Aggregate Payment. The determination of whether the Aggregate
Payment constitutes a Parachute Payment and, if so, the amount to be paid to the
Executive and the time of payment pursuant to this subsection shall be made not
later than sixty (60) days following each Change in Control by an independent
auditor (the “Auditor”) jointly selected by the Employer and the Executive and
paid by the Employer. The Auditor shall be a nationally recognized United States
public accounting firm which has not, during the two years preceding the date of
its selection, acted in any way on behalf of the Employer or any affiliate
thereof. If the Executive and the Employer cannot agree on the firm to serve as
the Auditor, then the

14



--------------------------------------------------------------------------------



 



Executive and the Employer shall each select one accounting firm and those two
firms shall jointly select the accounting firm to serve as the Auditor.
     12.8 Voluntary Termination. (a) In the event of the termination of this
agreement at the conclusion of the Employment Agreement Term, or by the
Executive on his own initiative other than: (a) a termination due to death or
disability; (b) a Constructive Termination without Cause; or (c) a Change in
Control, the Executive shall have the same entitlements as provided in
Section 12.4 for a termination for Cause. A voluntary termination of employment
by the Executive shall be effective upon reasonable written notice to the
Employer. Written notice need not be provided in the event of a termination due
to death or disability or the consummation of a Change in Control.
     12.9 Stock Options and Restricted Stock. (a) Upon termination of the
Executive’s employment with the Employer without Cause or as a result of a
Constructive Termination without Cause, all restrictions on any restricted
stock, stock options or other equity-based instruments, including any
transferability or vesting restrictions, immediately shall lapse. The Executive
additionally shall have the immediate right to exercise any Employer stock
options in full (without regard to any restriction on the underlying stock, and
whether granted under this agreement or otherwise), whether or not any such
option is fully exercisable on the date of termination, for the remainder of the
original full maximum term of each such stock option. In addition, in the event
that the Executive’s employment is terminated for any reason within one (1) year
preceding or following the consummation of a Change in Control (including,
without limitation, the date of the consummation) then the Executive shall be
entitled, at the Executive’s option and without the preclusion or reduction of
any benefit otherwise available to him under this agreement (pursuant to
Section 12.6 or otherwise), to exercise all options granted previously to the
Executive during the longest period permissible under the terms of the plan
under which such options were issued from the Change in Control Closing Date,
and additionally to freely transfer any options held, directly or indirectly, by
the Executive as of the Change in Control Closing Date.
     (b) Option Grant Terms. The Employer agrees that it will cause the terms
and conditions of any options to purchase the Employer’s shares of capital stock
or any other equity-based instruments granted to the Executive during the
Employment Agreement Term to conform with the provisions of this agreement.
Where the terms of any grant agreement with the Executive or any stock incentive
plan or stock option plan adopted by the Employer conflict with this agreement,
the Employer agrees that the terms of this agreement shall control, apply to and
determine the terms of the grant to the fullest extent permitted by applicable
law.
     12.10 No Mitigation or Offset. At any termination of the Executive’s
employment, the Executive shall have no obligation to seek other employment.
There shall be no offset against amounts due the Executive under this agreement
on account of any remuneration attributable to any later employment,
consultancy, partnership, or other remunerative activity connected with the
Executive. However, the Employer may offset (at any time before the date that is
two and one-half months after the end of the calendar year in which the
Executive’s employment terminates) any amounts owed by the Executive to the
Employer or any of its subsidiaries or affiliates against amounts due to the
Executive under this agreement.

15



--------------------------------------------------------------------------------



 



     13. Disability.
     13.1 If during the Executive’s active employment the Executive becomes
physically or mentally disabled, whether totally or partially, so that he is
prevented from performing his duties for a period of six consecutive months, the
Employer shall pay to the Executive his full Base Salary and Bonus in respect of
the period ending on the last day of the sixth consecutive month of disability
(the “Disability Date”), and the additional provisions set forth below shall
apply:
     13.2 If the Executive has not resumed his usual duties on or prior to the
Disability Date, the Expiration Date of this agreement automatically shall
accelerate to the Disability Date, and the Employer shall pay to the Executive,
or as directed by any properly appointed guardian of the Executive, seventy-five
percent (75%) of his Base Salary from the Disability Date through the end of the
Employment Agreement Term (without giving effect to any early termination
provisions contained in this agreement) and, the Employer shall have no
obligation to pay any Bonus, discretionary bonus, or other form of compensation
or consideration to the Executive in respect of periods after the Disability
Date, unless applicable law requires the Employer to do so. Any Base Salary
payable pursuant to this section shall be reduced by the amount of any benefits
payable to the Executive under any group or individual disability insurance plan
or policy, where the premiums for such plan or policy are paid primarily by the
Employer;
     13.3 Unless the Employer voluntarily exercises its option under
Section 13.4 to restore the Executive to his full compensation, duties,
functions, authority and responsibilities, the Executive shall have no
obligations to the Employer from and after the Disability Date (except for his
obligations under Section 11, which shall survive); and
     13.4 If during the Employment Agreement Term and after a Disability Date,
the Executive shall recover fully from a disability, the Employer, by action of
the Board, shall have the right (exercisable within sixty (60) days after notice
from the Executive of such recovery), but not the obligation, to restore the
Executive to employment, full compensation, and his full level of duties,
functions, authority and responsibilities hereunder.
     14. Non-competition.
     Except as set forth in this agreement, during the Employment Agreement Term
the Executive will not, without the prior written approval of the Board,
(a) become employed by, or become an officer, director, or general partner of,
any partnership, corporation or other entity in the media or entertainment
sectors (each a “Prohibited Business”) or (b) directly or indirectly, purchase,
invest or otherwise participate in any significant manner, in investments,
businesses or commercial operations in a Prohibited Business, unless such
purchase, investment or participation is conducted by and through Employer or
its subsidiaries. Nothing in this Section 14 shall prohibit the Executive from
continuing to fulfill his obligations as an officer, director or partner of
companies or entities identified in Section 4 or from engaging in the activities
listed on Schedule 4.4 to this agreement. Notwithstanding the foregoing, in the
event of termination without Cause or Constructive Termination without Cause,
the obligations in this Section 14 shall terminate upon the later of (i) the
effective date of such termination without Cause or Constructive Termination
without Cause and (ii) the third anniversary of the Effective Date.

16



--------------------------------------------------------------------------------



 



     15. Notices. All notices, requests, consents and other communications,
required or permitted to be given hereunder, shall be in writing and shall be
deemed to have been duly given if delivered personally or sent by prepaid
telegram, overnight courier or mailed first class, postage prepaid, by
registered or certified mail, as follows (or to such other or additional address
as either party shall designate by notice in writing to the other in accordance
herewith):
If to the Employer:
CKX, Inc.
650 Madison Avenue
New York, New York 10022
Attention: Board of Directors
If to the Executive:
Robert F.X. Sillerman
157 East 70th Street
New York, New York 10021
Copies of all communications given hereunder to the Employer shall also be
delivered or sent, in like fashion, to: Alan Annex, Esq., Greenberg Traurig, 200
Park Avenue, New York, New York 10166; telephone: (212) 801-9323; facsimile:
(212) 805-9323.
     16. Disputes.
     16.1 Arbitration of Monetary Disputes. Any action or claim seeking monetary
damages arising between the parties to this agreement (including, without
limitation, the Executive’s representative following his death and any successor
to the Employer), whether based on contract, negligence, intentional tort, fraud
or misrepresentation, statutorily prohibited discrimination, including
employment discrimination, or breach of other legal duty arising from or
connected in any manner with this agreement or its performance shall be resolved
exclusively through final and binding arbitration, as follows:
     (a) The arbitration shall proceed in accordance with the National Rules for
the Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association (the “AAA”) in effect when the claim or dispute arose between the
parties, or in the event that the AAA no longer follows the National Rules for
the Resolution of Employment Disputes, then the AAA’s Commercial Arbitration
Rules (if applicable, the “Rules”) in effect on the date of this agreement.
Either party may, but neither party must, file or docket the dispute for
administration by the AAA, so long as the dispute proceeds in accordance with
this Section 16.1 and the applicable Rules.
     (b) The arbitrator(s) shall be selected as follows: Each party shall by
written notice to the other have the right to appoint one arbitrator. If, within
thirty (30) days following the giving of such notice by one party, the other
shall not, by written notice, appoint another arbitrator, the first arbitrator
shall be the sole arbitrator. If two arbitrators are so appointed, they shall
appoint a third arbitrator. If thirty (30) days elapse after the appointment of
the second arbitrator and the

17



--------------------------------------------------------------------------------



 



two arbitrators are unable to agree upon the third arbitrator, then either party
may, in writing, request that the AAA appoint the third arbitrator.
     (c) Each party exclusively shall bear all costs, fees, and other expenses
charged by or associated with the arbitrator appointed by him or it, and the
parties equally shall pay the costs and expenses of any third appointed
arbitrator. All proceedings connected with the arbitration, including hearings,
shall be held in New York, New York, and where a party appoints an arbitrator
who principally conducts his or her business outside of New York, New York, the
appointing party exclusively shall bear that arbitrator’s travel, temporary
lodging, and related costs and expenses. The general counsel of the AAA or his
or her designee, after the filing of the dispute with the AAA, exclusively shall
have the jurisdiction and the authority, after written application filed by a
party with the AAA and the opportunity for the other party to respond in
writing, to inequitably allocate between the parties the AAA’s pre-hearing
filing and administrative fees and the fees and expenses of any appointed
arbitrator(s), subject to reallocation among the parties by the arbitrator(s) in
any final award (or decision).
     (d) All proceedings, hearings, testimony, documents, or writings related to
the arbitration shall be confidential, i.e., not disclosed by a party, a party’s
representative(s), or any testifying witnesses to a person or entity not a party
to, or interested in, the arbitration.  The parties further agree, without
regard to any AAA rule to the contrary, that where a written reasoned award(s)
is made by the arbitrator(s), the arbitrator(s) also shall issue a one-page
award (or decision)  in a form which permits a future need by any party to
judicially enforce the award, but that the written reasoned award shall not be
disclosed by the parties to any person or body not connected directly with the
arbitration.
     (e) The arbitrator(s) appointed exclusively shall have jurisdiction to
determine any claim, including the arbitrability of any claim, submitted to him,
her, or them. Each party shall bear its or his own arbitration costs and
expenses, including, without limitation, the costs and expenses associated with
any attorney or other expert or representative retained by the party in
connection with a claim, without regard to any pre-award application by the AAA
of the last sentence of Section 16.1(c). The interpretation and enforceability
of the arbitration agreement memorialized in this section shall be determined in
accordance with the United States Federal Arbitration Act (9 U.S.C. §1, et seq.)
(the “FAA”), unless the New York State Arbitration Act (the “New York Act”)
(CPLR §7501, et seq.) would make enforceable this agreement after an appointed
arbitrator(s) finds it unenforceable under the FAA, in which case the New York
Act shall be applied. Any process required or desirable in connection with any
arbitration under this Section 16.1 shall be issued and served as authorized by
the FAA, the New York Act, or any treaty to which the United States is a
signatory, and upon a party by personal or permitted substitute service anywhere
in the world. The substantive law applied by the arbitrator(s) to the
determination of any claim or defense not connected with the enforceability of
this arbitration agreement shall be the internal laws of the State of New York,
without reference to conflicts of law principles.
     (f) The parties agree that the appointed arbitrator(s) shall have no power
or authority to make awards or issue orders of any kind, except as authorized by
the FAA and the internal laws of the State of New York. Any monetary award made
shall be payable promptly in United States dollars, free of any tax, offset, or
deduction (unless required by law), and any costs, fees,

18



--------------------------------------------------------------------------------



 



or taxes incident to enforcing the award shall, to the maximum extent permitted
by law, be charged against the party resisting enforcement.
     16.2 Claims for Equitable Relief. Any action or proceeding initiated by any
party to this agreement seeking any form of temporary or preliminary injunctive
relief, including, without limitation, specific performance, connected with this
agreement or its performance may be brought against any other party in the
courts of the State of New York or, if the party has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York, and each of the parties consents to the jurisdiction of such courts in
any such action or proceeding, and each party waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on any party anywhere in the world. The parties agree
that the pursuit of any relief described in this Section 16.2 in no way may or
shall diminish, defeat, or otherwise impair the agreement expressed in
Section 16.1.
     17. General.
     17.1 Governing Law. This agreement shall be interpreted, construed, and
enforced in accordance with the internal laws of the State of New York, without
regard to conflicts of law principles.
     17.2 Captions. This agreement contains section headings for reference only.
The headings in no way affect the meaning or interpretation of this agreement.
     17.3 Entire Agreement. This agreement fully memorializes the agreement and
understanding of its parties relating to its subject matter, and supersedes all
prior or contemporaneous agreements, arrangements and understandings, written or
oral, between the parties with respect to such subject matter
     17.4 Successors and Assigns. This agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive, except as set forth
in Section 9.3, and any prohibited assignment attempted by the Executive is
void. This agreement shall be binding on any successor to the Employer, whether
by merger, acquisition of substantially all of the Employer’s assets, or
otherwise, as fully as if such successor were a signatory hereto and the
Employer shall cause such successor to, and such successor shall, expressly
assume the Employer’s obligations hereunder. Notwithstanding anything else
herein contained, the term “Employer” as used in this agreement, shall include
all such successors.
     17.5 Amendments; Waivers. This agreement cannot be changed, modified or
amended, and no provision or requirement hereof may be waived, without an
affirmative vote of the Board or its Compensation Committee and the consent in
writing of the Executive and the Employer. The failure of a party at any time or
times to require performance of any provision hereof shall in no manner affect
the right of such party at a later time to enforce the same. No waiver by a
party of the breach of any term or covenant contained in this agreement, whether
by conduct or otherwise, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such breach, or a waiver of
the breach of any other term or covenant contained in this agreement.

19



--------------------------------------------------------------------------------



 



     17.6 Beneficiaries. Whenever this agreement provides for any payment to the
Executive’s estate, such payment may be made instead to such beneficiary or
beneficiaries as the Executive may have designated in a writing filed with the
Employer. The Executive shall have the right to revoke any such designation and
to redesignate a beneficiary or beneficiaries by written notice to the Employer
(and to any applicable insurance company) to such effect.
     17.7 Reformation. The Executive and the Employer agree that any provision
of this agreement deemed unenforceable or invalid may be reformed to permit
enforcement of the objectionable provision to the fullest permissible extent.
Any provision of this agreement deemed unenforceable after modification shall be
deemed stricken from this agreement, with the remainder of the agreement being
given its full force and effect.
     17.8 Full Negotiation. The Executive and the Employer each independently
have made all inquiries regarding the qualifications of the other which he or it
deems necessary. The Executive and the Employer affirm that he or it fully
understands this agreement’s meaning and effect. Each party has participated
fully and equally in the negotiation and drafting of this agreement. Each party
assumes the risk of any misrepresentation or mistaken understanding or belief
relied upon by him or it in entering into this agreement.
     17.9 Currency. Each and every reference to a monetary amount in this
agreement means United States dollars.
[SIGNATURE PAGE FOLLOWS]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have duly executed this Employment
Agreement as of the date first above written.

                  CKX, INC.    
 
           
 
  By:   /s/ Thomas P. Benson
 
   
 
      Name: Thomas P. Benson    
 
      Title: Chief Financial Officer and Executive Vice President    
 
                /s/ Robert F.X. Sillerman                   Robert F.X.
Sillerman    

21